     Case 2:18-cv-00381-SMJ     ECF No. 96   filed 08/13/20   PageID.1167 Page 1 of 15


                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON

1
                                                                  Aug 13, 2020
2                                                                     SEAN F. MCAVOY, CLERK




3                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
4
     RYAN DALEY, an individual; and            No. 2:18-cv-00381-SMJ
5    ISAAK CURRY, an individual, each
     on behalf of himself and all others
6    similarly situated,                       ORDER ADOPTING REPORT
                                               AND RECOMMENDATION
7                             Plaintiffs,

8                v.

9    GREYSTAR REAL ESTATE
     PARTNERS LLC, a Delaware limited
10   liability company; GREYSTAR
     MANAGEMENT SERVICES LP, a
11   Delaware corporation; and GREYSTAR
     RS WEST LLC, a Delaware limited
12   liability company,

13                            Defendants.

14

15         Before the Court is Magistrate Judge Dimke’s July 2, 2020 Report and

16   Recommendation, ECF No. 93, recommending that the Court (1) deny Defendant

17   Greystar Management’s Motion for Summary Judgment, ECF No. 49, (2) deny

18   Defendant Grey Star Real Estate Partners, LLC’s Motion for Summary Judgment,

19   ECF No. 53, (3) grant Plaintiff’s Motion to Continue Defendants’ Motions for

20   Summary Judgment, (4) grant Plaintiffs’ Motion for Class Certification as to their



     ORDER ADOPTING REPORT AND RECOMMENDATION – 1
         Case 2:18-cv-00381-SMJ   ECF No. 96     filed 08/13/20   PageID.1168 Page 2 of 15




1    claims under Washington’s Residential Landlord-Tenant Act (RLTA), (5) grant

2    Plaintiffs’ Motion to Extend Filing Deadline by One Day to File Reply in Support

3    of Plaintiffs’ Motion for Class Certification, ECF No. 74, (6) deny Defendant’s

4    request to strike page six of Plaintiffs’ reply, ECF No. 77 at 3, (7) certify the putative

5    class, (8) certify Plaintiffs as representatives of the class, (9) appoint Mr. Miller as

6    class counsel pursuant to Federal Rule of Civil Procedure 23(g), and (10) set a

7    schedule for filing of proposed class notices forms and any objections thereto.

8    Defendants timely filed objections on July 16, 2020, ECF No. 94, and Plaintiffs

9    filed a response on July 30, 2020, ECF No. 95. Defendants assert Plaintiffs’ motion

10   for class certification and for leave to file an untimely reply should be denied. ECF

11   No. 94 at 2.

12                                      BACKGROUND

13            This putative class action in diversity arises from alleged violations of

14   Washington’s Residential Landlord-Tenant Act (RLTA), RCW 59.18 et seq. The

15   Second Amended Complaint (the complaint) alleges Plaintiffs applied to rent units

16   at the Bella Tess and The Homestead apartment complexes in Spokane Valley,

17   Washington. ECF No. 35 at 9. The complaint further alleges Defendants Greystar

18   Real Estate Partners, LLC (GREP), Greystar Management Services, L.P. (GMS),

19   and Greystar RS West, LLC (GRSW)1 own or manage these and other rental

20
     1
         GREP is a parent corporation with subsidiaries, including Defendants GMS and


     ORDER ADOPTING REPORT AND RECOMMENDATION – 2
      Case 2:18-cv-00381-SMJ      ECF No. 96   filed 08/13/20   PageID.1169 Page 3 of 15




1    properties in Washington and provide “uniform tenant screening disclosures to all

2    prospective Washington tenants.” Id. at 11.

3             Plaintiffs allege Defendants violated the RLTA by charging a nonrefundable

4    screening fee without first notifying the prospective tenant—either in writing or by

5    posting—of: (1) the name and address of the specific consumer reporting agency

6    used to obtain information about the prospective tenant in violation of Revised Code

7    of Washington § 59.18.257(1)(a)(iii); and (2) whether the landlord would accept a

8    comprehensive reusable tenant screening report as required by Revised Code of

9    Washington § 59.18.257(1)(a)(iv), (2). Id. at 13–15. Plaintiffs also assert common

10   law claims for unjust enrichment, claiming Defendants have been unjustly enriched

11   by having received the benefits of obtaining information about prospective tenants

12   as a result of the unlawfully assessed fee and retaining reports paid for by

13   prospective tenants. Id. at 15. Plaintiffs seek actual damages in the amounts paid for

14   tenant screening, statutory damages of $100.00 per prospective tenant, declaratory

15   judgment, pre-judgment and post-judgment interest, and attorney fees and costs. Id.

16   at 18.

17   //

18   //

19   //

20
     GRSW. ECF No. 45 at 2.


     ORDER ADOPTING REPORT AND RECOMMENDATION – 3
         Case 2:18-cv-00381-SMJ     ECF No. 96     filed 08/13/20   PageID.1170 Page 4 of 15




1             Plaintiffs have moved to certify a class consisting of:

2             All persons; Who applied to rent any property in the state of
              Washington; Where the rental property, on the date of the application,
3             was owned or managed by Defendant Greystar, or where Defendant
              Greystar was a “landlord” of the property, as defined by RCW
4             59.18.030(14); Who paid any tenant screening fee to Defendant or its
              affiliates; between June 9, 2016, and the date that this class is certified.
5
     ECF No. 55 at 6; ECF No. 35 at 16.
6
              Defendants oppose class certification. ECF Nos. 64, 65. GREP and GMS
7
     have separately moved for summary judgment on the ground that they are
8
     improperly named defendants. Specifically, they contend that they do not meet the
9
     statutory definition of “landlord” under the RLTA and are not liable for unjust
10
     enrichment.2 ECF Nos. 53, 55. Plaintiffs responded in opposition and separately
11
     moved to continue the summary judgment motions pursuant to Federal Rule of Civil
12
     Procedure 56(d), claiming Defendants have failed to produce discovery necessary
13
     to oppose summary judgment. ECF No. 57.
14

15   //

16   //

17
     2
      On March 8, 2019, GREP filed a motion to dismiss for lack of personal jurisdiction
18   arguing it lacked minimum contacts to confer personal jurisdiction. ECF No. 18.
     The Court granted Plaintiffs leave to amend the complaint and dismissed the motion
19   as moot. ECF No. 34. The Court subsequently denied GREP’s renewed motion to
     dismiss, ECF No. 36, concluding Plaintiffs had made the required prima facie
20   showing of jurisdictional facts, which if true, would show purposeful availment and
     support the exercise of specific jurisdiction over GREP. ECF No. 45 at 12-13.


     ORDER ADOPTING REPORT AND RECOMMENDATION – 4
     Case 2:18-cv-00381-SMJ       ECF No. 96    filed 08/13/20   PageID.1171 Page 5 of 15




1                                   LEGAL STANDARD

2          When a party files a timely objection to a Magistrate Judge’s

3    recommendation, the District Court must make a de novo determination regarding

4    each portion of the recommendation to which the party objected. United States v.

5    Howell, 231 F.3d 615, 621 (9th Cir. 2000); 28 U.S.C. § 636(b)(1)(C). The Court

6    “may accept, reject, or modify, in whole or in part, the findings or recommendations

7    made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). “The judge may also

8    receive further evidence or recommit the matter to the magistrate judge with

9    instructions.” Id.

10                                      DISCUSSION

11         Defendants raise four general categories of objections. First, Defendants

12   argue Plaintiffs should not have been permitted to file an untimely reply. ECF

13   No. 94 at 11–13. Second, Defendants argue Plaintiff should not have been permitted

14   to raise arguments regarding predominance for the first time in that reply. Id. at 13–

15   14. Third, Defendants argue Judge Dimke incorrectly accepted Plaintiffs’ reliance

16   on the allegations in the Second Amended Complaint, rather than requiring that

17   Plaintiffs file separate evidentiary support. Id. at 4–9. Finally, Defendants argue

18   Plaintiff have not met the requirements to show counsel are competent to represent

19   the class or that Plaintiffs meet the predominance and superiority requirements for

20   class certification. Id. at 9–11; 15–21.




     ORDER ADOPTING REPORT AND RECOMMENDATION – 5
     Case 2:18-cv-00381-SMJ       ECF No. 96    filed 08/13/20   PageID.1172 Page 6 of 15




1    A.    Motion for Extension of Time and Motion to Strike as Untimely

2          As to the first category of objection, the Court has conducted a de novo

3    review and agrees with Judge Dimke’s recommendation that Plaintiffs’ motion to

4    extend the filing deadline for their reply by one day should be granted and that

5    Defendants’ request to strike that reply as untimely should be denied. Where a party

6    seeks to extend a deadline that has passed, it must show “excusable neglect.” Fed.

7    R. Civ. P. 6(b)(1)(B). The Court’s inquiry in such cases considers “(1) the danger

8    of prejudice to the opposing party; (2) the length of the delay and its potential impact

9    on the proceedings; (3) the reason for the delay; and (4) whether the movant acted

10   in good faith.” Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1261 (9th

11   Cir. 2010) (citing Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507

12   U.S. 380, 395 (1993); Briones v. Riviera Hotel & Casino, 116 F.3d 379, 381 (9th

13   Cir. 1997)). Here, the one-day delay in filing a reply had no impact on the

14   proceedings and caused no prejudice to Defendants, nor is there any indication that

15   the mis-calendaring was in bad faith. As such, granting the motion for extension of

16   time and considering the late-filed reply is appropriate.

17   B.    Motion to Strike New Arguments

18         The Court has conducted a de novo review of the issue of whether Plaintiffs’

19   reply should be stricken for raising new arguments and agrees with the Report &

20   Recommendation. District courts “need not consider arguments raised for the first




     ORDER ADOPTING REPORT AND RECOMMENDATION – 6
     Case 2:18-cv-00381-SMJ      ECF No. 96   filed 08/13/20   PageID.1173 Page 7 of 15




1    time in a reply brief.” Zamani v. Carnes, 491 F.3d 990, 997 (9th Cir. 2007) (citing

2    Koerner v. Grigas, 328 F.3d 1039, 1048 (9th Cir. 2003)). However, numerous

3    courts have recognized substantial overlap between the commonality preconditions

4    of Rule 23(a)(2) and the predominance requirement of Rule 23(b)(3), though proof

5    of commonality is “less rigorous” than the companion requirements of Rule

6    23(b)(3). Hanlon, 150 F.3d at 1019; see Wolin, 617 F.3d at 1172; Just Film, Inc. v.

7    Buono, 847 F.3d 1108, 1120 (9th Cir. 2017) (assessing commonality and

8    predominance in tandem).

9          When addressing commonality in their original motion for class certification,

10   Plaintiffs argued that “the common question presented by the putative class

11   members is whether Defendants regularly failed to provide the disclosures required

12   by RCW 59.18.257.” ECF No. 54 at 14. Similarly, when Plaintiffs addressed

13   predominance in their reply brief, they argued that “this is not a claim that will

14   require factual inquiry of the individual class members because the claim rises or

15   falls on the content of the disclosures that were provided to prospective tenants at

16   the properties managed by the Defendants.” ECF No. 72 at 6. Both the commonality

17   and predominance arguments, then, center on Defendants’ compliance or non-

18   compliance with the disclosure requirements. Therefore, Plaintiffs were not raising

19   new arguments in their reply brief, but instead mirroring arguments previously

20   asserted in the original motion.




     ORDER ADOPTING REPORT AND RECOMMENDATION – 7
     Case 2:18-cv-00381-SMJ       ECF No. 96    filed 08/13/20   PageID.1174 Page 8 of 15




1    C.    Reliance on Allegations in Complaint

2          The Court, having reviewed the issues in the Report & Recommendation de

3    novo, agrees with the findings in the recommendation. Defendants assert Judge

4    Dimke was incorrect to rely on the allegations in the Second Amended Complaint

5    to find Plaintiffs had met the burden for class certification. ECF No. 94 at 4.

6          A plaintiff seeking class certification bears the burden of demonstrating

7    “through evidentiary proof that the class meets the prerequisites of Rule 23(a).” Sali

8    v. Corona Reg’l Med. Ctr., 909 F.3d 996, 1003–04 (9th Cir. 2018) (citing In re

9    Hyundai, 881 F.3d 679, 690 (9th Cir 2018)). The standard is not a “mere pleading

10   standard.” Comcast Corp. v. Behrend, 569 U.S. 27, 33 (2013). Rather “a party must

11   not only ‘be prepared to prove that there are in fact sufficiently numerous parties,

12   common questions of law or fact,’ typicality of claims or defenses, and adequacy

13   of representation, as required by Rule 23(a),” but also “satisfy through evidentiary

14   proof at least one of the provisions of Rule 23(b).” Id. (quoting Wal-Mart Stores,

15   Inc. v. Dukes, 564 U.S. 338, 350 (2011)).

16         Judge Dimke applied the appropriate “rigorous analysis” necessary for a

17   determination of class certification. Comcast Corp, 569 U.S. at 33. While

18   allegations in the complaint cannot be the sole basis for class certification, the Court

19   may look to those allegations in making its determination. The Report and

20   Recommendation looks beyond the allegations in Plaintiffs’ complaint to consider




     ORDER ADOPTING REPORT AND RECOMMENDATION – 8
     Case 2:18-cv-00381-SMJ       ECF No. 96     filed 08/13/20   PageID.1175 Page 9 of 15




1    Declarations made by the parties and other evidence. See, e.g., ECF No. 93 at 28.

2    The Court thus concludes Judge Dimke did not err in any reliance on the Plaintiffs’

3    Second Amended Complaint.

4    D.    Objections to Substantive Findings and Recommendations

5          1.     Plaintiffs’ Establishment of Fed. R. Civ. P. 23(a)(4)

6          Federal Rule of Civil Procedure 23(a)(4) requires that “the representative

7    parties will fairly and adequately protect the interests of the class.” This prerequisite

8    applies to both the named class representatives and to class counsel. Defendants

9    object that neither the class representatives, nor class counsel, are suitable

10   representatives for the putative class. ECF No. 94 at 7, 9. The Court, having

11   reviewed the issues in the Report & Recommendation de novo, agrees with the

12   findings in the recommendation.

13                a.     Suitable Class Representatives

14         Defendants object that Plaintiffs are not suitable representatives for the

15   putative class. ECF No. 94 at 7. “To determine whether named plaintiffs will

16   adequately represent a class, courts must resolve two questions: (1) do the named

17   plaintiffs and their counsel have any conflicts of interest with other class

18   members[;] and (2) will the named plaintiffs and their counsel prosecute the action

19   vigorously on behalf of the class?” Ellis v. Costco Wholesale Corp., 657 F.3d 970,

20   985 (9th Cir. 2011) (internal quotations omitted).




     ORDER ADOPTING REPORT AND RECOMMENDATION – 9
     Case 2:18-cv-00381-SMJ      ECF No. 96     filed 08/13/20   PageID.1176 Page 10 of 15




1          The named Plaintiffs represent they are “committed to vigorously litigating

2    the matter.” ECF No. 35 at 16. Here, the parties have not raised any obvious issues

3    suggesting any conflicts between the class representatives and the other class

4    members. See Tyus v. Wendy’s of Las Vegas Inc., 407 F. Supp. 3d 1088, 1099 (D.

5    Nev. 2019) (noting “nothing in the record suggests a conflict”). The threshold for

6    finding that class representatives adequately represent a class is low. See, e.g., Local

7    Joint Exec. Bd. Of Culinary/Bartender Tr. Fund v. Las Vegas Sands, Inc., 244

8    F.3d 1152, 1162 (9th Cir. 2001); In re Twitter Inc. Secs. Litig., 326 F.R.D. 619, 628

9    (N.D. Cal. 2018). Here, the Court finds Plaintiffs have shown minimum suitability.

10                b.     Competent Counsel to Represent the Class

11         Defendants also object to the recommendation finding that class counsel is

12   adequate to represent the class. ECF No. 94 at 9. In determining the adequacy of

13   class counsel, the factors the Court may consider include:

14         (i) the work counsel has done in identifying or investigating potential
           claims in the action; (ii) counsel’s experience in handling class actions,
15         other complex litigation, and the types of claims asserted in the action;
           (iii) counsel’s knowledge of the applicable law; and (iv) the resources
16         that counsel will commit to representing the class.

17   Fed. R. Civ. P. 23(g)(1)(A). Considering these factors, the Court agrees with the

18   findings in the recommendation. This Court does not find persuasive Defendants’

19   arguments that Plaintiffs’ counsel fell short in their briefings. Rather, as explained

20



     ORDER ADOPTING REPORT AND RECOMMENDATION – 10
     Case 2:18-cv-00381-SMJ      ECF No. 96     filed 08/13/20   PageID.1177 Page 11 of 15




1    above, Plaintiffs’ counsel has adequately demonstrated each requirement of class

2    certification, reinforcing their competence as class counsel.

3          Further, Plaintiffs’ counsel are members of the bar in good standing. Mr.

4    Miller, lead attorney for the putative class, has signed a declaration attesting that he

5    is experienced and qualified counsel. ECF No. 56. Both Mr. Cameron and Mr.

6    Miller, in the complaint, confirmed they do not “have any interests which might

7    cause them not to vigorously pursue this claim.” ECF No. 35 at 17. Finally, this

8    Court has previously appointed Mr. Miller and Mr. Cameron as class counsel in

9    other, similar, class actions. See, e.g., Fleming v. Greystar Mgmt. Servs. L.P., et al.

10   Case No. 2:15-cv-00174-SMJ.

11         2.     Substantive Predominance Arguments

12         The Court, having reviewed the issues in the Report & Recommendation de

13   novo, agrees with the findings in the recommendation. Defendants object that

14   Plaintiffs have failed to establish predominance. ECF No. 94 at 15–20. The

15   predominance requirement of Rule 23 “tests whether proposed classes are

16   sufficiently cohesive to warrant adjudication by representation.” Amchem Prods. V.

17   Windsor, 521 U.S. 591, 623 (2011). This requirement is “far more demanding” than

18   the commonality requirement. Id. at 623–624. Common questions, which satisfy

19   the predominance requirement, are defined by the plaintiffs’ ability to make a prima

20   facie showing using the same evidence. Tyson Foods, Inc. v. Bouaphakeo, 136 S.




     ORDER ADOPTING REPORT AND RECOMMENDATION – 11
     Case 2:18-cv-00381-SMJ     ECF No. 96     filed 08/13/20   PageID.1178 Page 12 of 15




1    Ct. 1036, 1045 (2016). The class members’ RLTA claims all rest on a central

2    question: whether Defendants failed to provide the required disclosures under

3    RLTA. While there may not be a single website to find all the answers Plaintiffs

4    seek, the inquiry is not so individualized as to undermine predominance. In fact, the

5    common disclosures and the limited number of properties at issue creates many

6    more common questions than divergent, individualized inquiries. Further, even if

7    calculations of damages vary, this does not outweigh the common questions

8    Plaintiffs’ claims present. Id. Therefore, predominance is established here.

9          3.     Superiority

10         The Court, having reviewed the issues in the Report & Recommendation de

11   novo, agrees with the findings in the recommendation. Rule 23(b)(3) requires a

12   putative class plaintiff show that the class action is the superior method for

13   adjudicating the dispute. Defendants object that Plaintiffs have not made an

14   adequate showing of superiority. ECF No. 94 at 20–21. Factors to be considered in

15   weighing this question include the class members’ individual interests, the extent

16   and nature of the litigation, the desirability of concentrating the claims in a single

17   suit, and the likely difficulties in managing the class action. Fed. R. Civ. P.

18   23(b)(3)(A)–(D).

19         Here, the damages that could be recovered by an individual plaintiff are

20   relatively small. Class members are likely largely unaware and uninformed of their




     ORDER ADOPTING REPORT AND RECOMMENDATION – 12
     Case 2:18-cv-00381-SMJ     ECF No. 96    filed 08/13/20   PageID.1179 Page 13 of 15




1    rights and are “comprised of a largely vulnerable population.” ECF No. 35 at 17.

2    Despite Defendants’ contention that the class will be unmanageable, the ability to

3    aggregate the class members’ small claims favors a class action. Therefore, the

4    superiority requirement is met in this case.

5                                      CONCLUSION

6          After reviewing the Report and Recommendation, Defendants’ objections

7    and Plaintiffs’ response, as well as the relevant legal authorities, and having

8    conducted a de novo review of the issues raised in the objections, the Court finds

9    the Magistrate Judge’s findings are correct. Therefore, the Court adopts the Report

10   and Recommendation in its entirety.

11         Accordingly, IT IS HEREBY ORDERED:

12         1.     The Report and Recommendation, ECF No. 93, is ADOPTED in its

13                entirety.

14         2.     Defendant Greystar Management’s Motion for Summary Judgment,

15                ECF No. 49, is DENIED.

16         3.     Defendant Grey Star Real Estate Partners, LLC’s Motion for Summary

17                Judgment, ECF No. 53, is DENIED.

18         4.     Plaintiffs’ Motion to Continue Defendants’ Motion for Summary

19                Judgment, ECF No. 57, is GRANTED.

20



     ORDER ADOPTING REPORT AND RECOMMENDATION – 13
     Case 2:18-cv-00381-SMJ    ECF No. 96    filed 08/13/20   PageID.1180 Page 14 of 15




1         5.    Plaintiffs’ Motion for Class Certification, ECF No. 55, is GRANTED

2               as to the RLTA claims only.

3         6.    Plaintiffs’ Motion to Extend Filing Deadline by One Day to File Reply

4               In Support of Plaintiffs’ Motion for Class Certification, ECF No. 74,

5               is GRANTED.

6         7.    Defendants’ request to strike page 6 of Plaintiff’s reply, ECF No. 77

7               at 3, is DENIED.

8         8.    The Court certifies the following class:

9               All persons; Who applied to rent any property in the state of
                Washington; Where the rental property, on the date of the
10              application, was owned or managed by Defendant, or where
                Defendant was a “landlord” of the property, as defined by RCW
11              59.18.030(14); Who paid any tenant screening fee to Defendant
                or its affiliates; between June 9, 2016, and the date that this class
12              is certified.

13        9.    The Court certifies Plaintiffs as representatives of the class.

14        10.   The Court appoints Mr. Miller as class counsel pursuant to Rule 23(g).

15   //

16   //

17   //

18   //

19   //

20   //




     ORDER ADOPTING REPORT AND RECOMMENDATION – 14
     Case 2:18-cv-00381-SMJ    ECF No. 96     filed 08/13/20   PageID.1181 Page 15 of 15




1          11.   In accordance with the Court’s Order, ECF No. 91, the parties will file

2                a joint status report within five days of this Order setting forth a

3                proposed schedule for sending class notice and a proposed scheduling

4                order for any pre-trial related dates and deadlines, including trial.

5          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

6    provide copies to all counsel and Magistrate Judge Dimke.

7          DATED this 13th day of August 2020.

8
                       _________________________
9                      SALVADOR MENDOZA, JR.
                       United States District Judge
10

11

12

13

14

15

16

17

18

19

20



     ORDER ADOPTING REPORT AND RECOMMENDATION – 15
